Citation Nr: 1120447	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  04-25 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran was afforded a Travel Board hearing in September 2006.  A transcript is of record.  

This appeal was previously before the Board in June 2007 and it was remanded for additional development in an attempt to corroborate the alleged stressors.  It was again remanded in May 2009 for compliance with the previous remand instructions.  The requested development for the identified stressors was completed, and the claim was readjudicated in March 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated a diagnosis of PTSD, as well as symptoms of depression, and anger which are reportedly connected to his military service.  Thus, in accordance with Clemons, depression plus any other current psychiatric disorder is incorporated into the current appeal and must be considered by VA.  Therefore, his claim has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  

The issue of service connection for diabetes mellitus was adjudicated and denied in March 2004 along with several other issues.  The Veteran filed a timely Notice of Disagreement; however, he indicated he was only appealing the PTSD issue.  In April 2011, more than a year after the rating decision had become final, the issue of diabetes mellitus was again raised by the Veteran.  The Board construes this as an attempt to reopen the issue, and it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred . . . ."  38 C.F.R. § 3.304(f) (effective before and after July 13, 2010). Section 4.125(a) of 38 C.F.R. incorporated the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.

In cases involving entitlement to service connection for PTSD based upon personal assault, after-the-fact medical evidence may be used to establish a particular in-service stressor.  Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999).  Evidence other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (effective from July 13, 2010). 

The Veteran's personnel records and DD Form 214 show that he was in the United States Navy.  The Veteran's service treatment records are negative as to treatment for symptoms associated with any psychiatric disorder.  

Throughout the course of this appeal, the Veteran has consistently alleged several stressors occurred during his service.  The stressors, in training and on board the USS Ranger, include witnessing service members commit suicide by drinking Brasso or by cutting themselves.  The Veteran also claimed to have witnessed a service member get blown overboard by the force of the jet engines, and to have witnessed a service member be sucked into the intake engine of a jet.  In a March 2004 Vet Center Psychosocial Assessment, the Veteran discussed experiencing fear when a trainer targeted him with prejudiced slurs and grabbed him by the collar and threw him down repetitively.  In February 2011, the RO completed a summary of actions taken in an attempt to corroborate the Veteran's alleged stressors, and stated that all efforts to obtain needed information to corroborate the alleged stressors had been exhausted, and further attempts would be futile.  Verification attempts included contacting the Naval Training Center and the Navy Personnel Command, the Bureau of Naval Personnel Casualty Assistance Division and the U.S. Joint Services Records Research Center.  The corroboration attempts, however, did not apply to the incident involving a potential racially-motivated personal assault.  

A statement received from the Veteran's brother in July 2004 discussed the alleged personal assault.  The brother recalled receiving a letter from the Veteran in which he conveyed an incident wherein the drill sergeant grabbed him around the neck and threw him to the floor.  

The Veteran's personnel records show that in April 1971 he was eligible for reenlistment; however, the Veteran was not qualified according to the Professional Growth Criterion, and later that same month he was not recommended for reenlistment.  In addition, his enlisted performance record while on board the USS Ranger demonstrates decreased performance from March 1970 to March 1971 across each of the applicable designated traits; namely, professional performance, military behavior, military appearance, and adaptability.  

The Veteran is certainly competent in regards to his description of the in-service personal assault, and the Board finds that the stressor incident occurred.  As such, a VA examination is needed to determine whether the stressor based on personal assault is adequate to support this PTSD diagnosis, as well as any other acquired psychiatric disorders.  38 C.F.R. § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim of service connection for a psychiatric disorder, to include PTSD due to personal assault.  Such notice should be compliant with the notice requirements specific for claims for PTSD based on in-service personal assault as outlined in 38 C.F.R. § 3.304(f) (2010).  In particular, notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the claimed in-service stressor.  In addition, the Veteran should be notified of the consolidation of his claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Request and obtain all outstanding treatment records regarding the Veteran's acquired psychiatric disorder.  Associate those records with the claims file.  

3.  Then, schedule the Veteran for a VA psychiatric examination.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner is to conduct all indicated testing.  The examiner should obtain a thorough history from the Veteran.  After examining the Veteran and reviewing all evidence of record, the examiner should state whether a current diagnosis of PTSD or any other psychiatric disability is warranted and, if so, the examiner should describe the evidence within the record upon which the diagnosis is based.  To this end, the examiner should state whether the claimed stressor is related to the Veteran's personal assault.  For any psychiatric disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disability had its onset in service, or, in the case of PTSD, as a result of a stressor experienced therein.  Any medical opinion expressed by the examiner should be accompanied by a complete rationale. 

If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the appellant's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


